DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           Claims 1 – 5, 7 – 9, 13 – 14 and 16 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2021/0022152).

            Re claim 1, Yang teaches of a downlink signal transmission method, comprising: determining, by a terminal device, that at least two downlink signals (SSB, PDSCH or CSI-RS, PDSCH….Table 1 and Paragraphs 0045 – 0053 and 0075 – 0088, Fig.1) are to be received in a first detection window (on a same symbol, Paragraphs 0045 – 0046 and 0160, Fig.1 and Tables 1 and 2); determining, by the terminal device, a receiving scheme of the at least two downlink signals (perform reception, Paragraph 0042) based on 

            Re claim 17, Yang teaches of terminal device, comprising: a processor; and a memory for storing instructions executable by the processor, wherein when the instructions are executed by the processor (#610 and #6098, Fig.6), the terminal device is configured to: determine that at least two downlink signals are to be received in a first detection window; determine a receiving scheme of the at least two downlink signals based on transmission information of the at least two downlink signals, wherein the transmission information comprises at least one of schedule information of the at least two downlink signals, transmission configurations of the at least two downlink signals, and information carried in the at least two downlink signals; and receive at least one of the at least two downlink signals in the first detection window based on the receiving scheme of the at least two downlink signals (see claim 1).



            Re claims 2 and 18, Yang teaches of wherein: physical resources occupied by different downlink signals in the at least two downlink signals overlap (on a same symbol, Paragraphs 0045 – 0046 and 0160, Fig.1 and Tables 1 and 2); reference signals included in TCI states of different downlink signals in the at least two downlink signals are different; reference signals with Quasi Co-Located (QCL) type D included in the TCI states of different downlink signals in the at least two downlink signals are different; and/or the reference signals with QCL type D included in the TCI states of different downlink signals in the at least two downlink signals are not Quasi-Co-Located.



            Re claim 4, Yang teaches of wherein determining, by the terminal device, the receiving scheme of each downlink signal of the at least two downlink signals based on the time offset between the DCI that schedules each downlink signal of the at least two 

            Re claim 5, Yang teaches of wherein the transmission information comprises the transmission configurations of the at least two downlink signals, and determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals comprises: determining, by the terminal device, the receiving scheme of the at least two downlink signals based on whether TCI states of the at least two downlink signals include a reference signal with QCL type D or not (QCL information indicated by the TCI status, Table 1); determining, by the terminal device, the receiving scheme of the at least two downlink signals based on a type of a reference signal included in the TCI states of the at least two downlink signals; determining, by the terminal device, the receiving scheme of the at least two downlink signals based on a type of the reference signal with QCL type D included in the TCI states of the at least two downlink signals; determining, by the terminal device, the receiving scheme of the at least two downlink signals based on a mapping type of the at least two downlink signals; and/or determining, by the terminal device, the receiving 

            Re claims 7 and 19, Yang teaches of wherein determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals comprises: determining, by the terminal device based on the transmission information of the at least two downlink signals, whether to receive at least one of the at least two downlink signals (receiving based on priority, Paragraph 0102); and/or determining, by the terminal device, the transmission configuration for receiving the at least one of the at least two downlink signals based on the transmission information of the at least two downlink signals.

            Re claim 8, Yang teaches of wherein determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals comprises: determining, by the terminal device, a priority of each of the at least two downlink signals based on the transmission information of the at least two downlink signals (high or low priority, Paragraph 0102); and determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the priority of each downlink signal (receiving based on whether the priority is high or low, Paragraph 0102).

            Re claim 9, Yang teaches of wherein determining the receiving scheme of the at least two downlink signals based on the priority of each downlink signal comprises: 

            Re claim 13, Yang teaches of wherein the transmission configuration comprises: a receiving beam used for receiving a corresponding downlink signal (receiving beam, Paragraph 0036); a reference signal with QCL type D used for receiving the corresponding downlink signal (Paragraph 0036 and Table 1); a TCI state used for receiving the corresponding downlink signal (Paragraph 0036 and Table 1); a mapping type assumed for receiving the corresponding downlink signal; and/or a time window used for receiving the corresponding downlink signal.

            Re claim 14, Yang teaches of wherein the downlink signal comprises a Physical Downlink Shared Channel (PDSCH), a Physical Downlink Control Channel (PDCCH) or a Channel State Information Reference Signal (CSI-RS) (Paragraphs 0076 – 0088 and Table 1).

            Re claim 16, Yang teaches of wherein the first detection window comprises: a slot; at least two slots; an Orthogonal Frequency Division Multiplexing (OFDM) symbol; or at least two OFDM symbols (same OFDM symbol, Table 1).


Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Moon et al (US 2020/0221428).

            Re claim 6, Yang teaches all the limitations of claim 1 as well as Yang teaches of of wherein the transmission information comprises the information carried in the at least two downlink signals (RRC and MAC-CE, Paragraphs 0036 – 0041). Yang does not specifically teach of determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals comprises: determining, by the terminal device, the receiving scheme of the at least two downlink signals based on whether system information is carried in the at least two downlink signals or not; and/or determining, by the terminal device, the receiving scheme of the at least two downlink signals based on whether high-layer signaling is carried in the at least two downlink signals or not.
             Moon teaches of a transmission information comprises the information carried in the at least two downlink signals (RRC and MAC-CE, Paragraph 0008), and determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals comprises: determining, by the terminal device, the receiving scheme of the at least two downlink signals based on whether system information is carried in the at least two downlink signals or not (system information, Paragraph 0075); and/or determining, by the terminal device, the receiving scheme of the at least two downlink signals based on whether high-layer signaling is carried in the at least two downlink signals or not (RRC idle or RRC connected, Paragraph 0075).
.

           Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kang et al (US 2019/0181934).

            Re claim 10, Yang teaches all the limitations of claim 1 as well as determining, by the terminal device, the receiving scheme of the at least two downlink signals based on the transmission information of the at least two downlink signals (see claim 1). Yang does not specifically teach of determining, by the terminal device, the receiving scheme of the at least two downlink signals based on a number of antenna panels in the terminal device and the transmission information of the at least two downlink signals.
            Kang teaches of determining, by the terminal device, the receiving scheme of downlink signals based on a number of antenna panels in the terminal device (number of uplink antenna panel arrays, Paragraphs 0090 – 0092).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiving scheme of the at least two downlink signals based on a number of antenna panels in the terminal device and the transmission information of the at least two downlink signals for efficient channel reception.

           Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Guo (US 2018/0343653).

            Re claim 15, Yang teaches all the limitations of claim 1 except of wherein each of the at least two downlink signals is scheduled by a separate DCI.
            Guo teaches of at least two downlink signals (first and second PDSCH, Paragraph 0148) scheduled by a separate DCI (first and second DCI, Paragraph 0148).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least two downlink signals scheduled by a separate DCI so as to be separately received at the receiver.

Allowable Subject Matter

             Claims 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633